DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2020 has been entered.
 
Status of the Claims
Cancelled: 1-37, 40, 51.
New: 62.
Pending and examined herein: 38-39, 41-50, 52-62.

Applicant’s Response

Applicant's response, filed March 23, 2020, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 7, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. A signed copy of the document is included with this office action.

Claim Interpretation
	Recitations in the claims directed to intended use and intended outcomes are not considered as further limiting the scope of the recited apparatuses and systems. These recitations include:
	“.....to identify footstep-related skin vibrations” in claim 38, lines 11-12 and claim 49, line 17. This recitation is an intended outcome of the “process the subject motion information” performed by the processor. If the Applicant’s intention is to set forth that the processor is configured to identify footstep-related skin vibrations or that the processing of the subject body motion information includes identifying footstep-related skin vibrations, the claims should be amended accordingly.
“.....to subtract, reduce or eliminate optical scatter associated with the identified footstep-related skin vibrations from the signals produced by the at least one optical detector based on the subject body motion information from the motion sensor” in claim 1, lines 13-16 and in claim 49, lines 20-23. This recitation is an intended outcome of the “process the pulse rate data” performed by the processor. If the Applicant’s intention is to set forth that the processor is configured to subtract, reduce or eliminate optical scatter associated with the identified foot-step relates kin vibrations or, that the processing of the pulse rate data includes identifying footstep-related skin vibrations, the claims should be amended accordingly.
“.....to alert the subject if the subject is meeting one or more physiological targets or exceeding one or more safe physiological limits..” in claim 49, lines 25-26. This recitation in as intended use of the “feedback” provided by the communication and entertaining module.
to remove body motion artifacts form the pulse rate data in real time through dynamic feedback from the motion sensor...” in claim 58, lines 9-11. This recitation is an indented outcome of the “process the pulse rate data” performed by the processor. If the Applicant’s intention is to set forth that the processor is configured to remove body motion artifacts via dynamic feedback from the motion sensor or, that the processing of the pulse rate data includes removing body motion artifacts via dynamic feedback from the motion sensor the claim should be amended accordingly.
“.......to determine a stress level of the subject and identify and identify a source of stress that is associated with the environmental information in the vicinity of the subject” claim 58, lines 13-14. This recitation is an indented outcome of the “analyze pulse rate data in context with the body motion information and the environmental information” performed by the processor. If the Applicant’s intention is to set forth that the processor is configured to identify a source of stress from the analyzed pulse rate data or, that the analyzing of the pulse rate data includes identifying a source of stress, the claim should be amended accordingly.
The recitation of “wherein the footstep-related skin vibrations are associated with a footstep rate of the subject that is within a range of human pulse rates” in claim 62 is directed to an attribute of data and does not limit the scope of the system recited in claim 49.

Claim Objections
Claims 55 and 56 are objected to because of the following informalities:  
Claims 55 and 56 recite redundant language as follows: “identify corrupted data in the stored pulse rate data that are corrupted by motion artifacts....”. The Examiner suggests the following language:
“identify data corrupted by motion artifacts in the stored pulse rate data....”


Claim Rejections - 35 USC § 112
Second Paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-39, 41-50, 52-57, 59, 60, 61 and 62 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Claim 38, lines 13-16 and claim 49, lines 20-23 recite: process the pulse rate data to subtract, reduce or eliminate optical scatter associated with the identified footstep-related skin vibrations from the signals produced by the at least one optical detector based on the subject body motion information from the motion sensor. 
The scope of the claims is unclear as to what is being subtracted, reduced or eliminated from the pulse rate data as there is no actual step of identifying footstep-related skin vibrations. As explained in the claim interpretation above, the recitation of “to identify footstep-related skin vibrations” is an intended outcome of the processing of the body motion information.
The Examiner suggests amending the claims as follows:
at least one processor configured to:

identify, based on the processed subject motion information, footstep-related skin vibrations; 
Clarification is requested.
Claim 61, lines 4-6 recites: “....the processor further configured to determine a location of the wearable apparatus; and identify a geographic location of the source of stress based on a time-dependent analysis of the pulse rate data, the determined location of the wearable apparatus, and the environmental information in the vicinity of the subject...”.
As explained in the Claim Interpretation section above, in parent claim 58, the recitation of “to....identify a source of stress..” is an intended outcome of the analyzing of pulse rate data. Since there is no actual determination of a source of stress, the scope of the claim is unclear as to what is the geographic location being identified for.  To address this issue, the Examiner suggests amending parent claim 58 as follows:
analyze the pulse rate data in context with the subject body motion information and the environmental information to determine a stress level of the subject; and 
identify, based on the analysis, a source of stress that is associated with the environmental information the vicinity of the subject.
Claims 39, 41-48, 50, 52-57, 59, 60 and 62 are rejected for depending on a rejected base claim.
35 USC 112 Second Paragraph Rejection-Response to Arguments
Applicant’s arguments filed on March 23, 2020 has been considered. A new ground of rejection as necessitated by the claim amendments herein has been set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
A. Claims 38, 41-48 and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0039254 to Stivoric (cited in the previous office action) in view of US 5,431,170 to Mathews.
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein. 
Stivoric teaches a wearable apparatus for monitoring physiological and contextual information from the body of a wearer (¶ 4-6).
With regard to claim 38, Stivoric teaches a wearable apparatus in a wrist-worn factor that is configured to be worn on a wrist of a subject (¶ 4, 50, 101-104, 125-126; Figure 21). The wearable device can be embodied as a wristwatch. 
comprising:
a photoplethysmography (PPG) sensor module comprising at least one optical emitter configured to emit optical energy and at least one optical detector configured to output signals responsive to the emitted optical energy, wherein the PPG sensor module is configured to obtain pulse rate data from the subject (¶ 51-52 and 154; Table 1). Pulse rate is obtained via Blood Volume Pulse (BVP) using an LED optical emitter and optical sensor. 
a motion sensor configured to obtain subject body motion information in real-time  (¶ 7, 50-52, 79, 85, 87 and 153; Table 1). 
a wireless transmitter/receiver;
 a power source; 
at least one processor configured to (¶ 114-123; Figure 20). 
process the subject body motion information in real-time to identify footstep-related skin vibrations wherein the information acquired from the body motion sensor (accelerometer and body position sensors shown in Table 1) is processed and used to identify sounds generated as a result of body motion including footfalls (¶151-152; claims 111 and 115).
a communication and entertainment module configured to provide pulse rate biofeedback to alert the subject if the subject is meeting one or more physiological targets or exceeding one or more safe physiological limits, wherein the communication and entertainment module comprises at least one audio device configured to communicate with the subject via sound and at least one vibration device configured to communicate with the subject via physical actuation (¶ 6, 64 and 120). The feedback is generated from at least a portion of at least one of the data indicative of one or more physiological parameters of the individual and the derived data (¶ 6). As just explained the derive data includes pulse rate and as such the feedback is pulse rate (bio)feedback.
Stivoric does not teach that the processor is configured to process the pulse rate data to subtract, reduce or eliminate optical scatter associated with the identified footstep-related skin vibrations from the signals produced by the at least one optical detector based on the subject body motion information from the motion sensor (as in claim 38). 
Mathews teaches a wrist-worn wearable sensor unit comprising an pulse oximetry device (pulse rate meter), a vibration sensor or accelerometer, and a noise cancellation circuit.  Said sensor unit is configured to be used by a jogger (col. 1, lines 50-60; col. 3, lines 15-20 and 30-60; col. 4, lines 60-65 and 
Stivoric and Mathews are directed to wearable devices for monitoring pulse rate and motion.
Thus, Stivoric and Mathews are directed to the same field of endeavor.
It would have been prima face obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Stivoric with Mathews. One would have been motivated to do so and had a reasonable expectation of success in doing so because Matthews teaches that a problem with pulse oximeters and pulse responsive devices is that movements of the body generate spurious signals in the output signal, masking the signal which is to be monitored (Mathews at col. 1, lines 20-25). As such, the skilled artisan would be motivated to modify the system by Stivoric with the teachings by Mathews because this modification would lead to the predictable result of providing an un-masked pulse rate signal, free of spurious signals.
With regard to claim 41, see Stivoric at ¶ 56-57, 64 and 110; figures 12, 16-18.
With regard to claim 42, see Stivoric at ¶ 58-60, 65.
With regard to claim 43, see Stivoric at ¶ 7, 79 and Table 1.
With regard to claim 44, see Stivoric at ¶ 50, 54, 79. Algorithms convert physiological parameter data and contextual parameter data into calculated health, wellness and lifestyle indicators. Physiological parameter data include pulse rate and contextual parameter data include environmental information (¶ 50 and 54).
With regard to claim 45, see Stivoric at ¶ 118. The wireless transceiver can wirelessly uploading data from and wirelessly downloading data to armband sensor device. Any type of data can be uploaded into the sensor device including an algorithm.
With regard to claim 46, see Stivoric at ¶ 51.
With regard to claim 47, see Stivoric at ¶ 64.
With regard to claim 48, see Stivoric at ¶ 125-126 and Figure 21. The sensor device can be embodied as a wristwatch.
With regard to claim 57, see Stivoric at ¶ 91. Physiological data and body movement or motion data are used to calculate or derive sleep quality parameters. Physiological parameter data include pulse rate (¶ 50).
B. Claim 58 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0039254 to Stivoric (cited in the previous office action) in view of US 5,431,170 to Mathews.
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein. 
Stivoric teaches a wearable apparatus for monitoring physiological and contextual information from the body of a wearer (¶ 4-6).
With regard to claim 58, Stivoric teaches a wearable apparatus in a wrist-worn factor that is configured to be worn on a wrist of a subject  (¶ 4, 50, 101-104, 125-126; Figure 21). The wearable device can be embodied as a wristwatch. 
comprising:
a photoplethysmography (PPG) sensor module comprising at least one optical emitter and at least one optical detector, wherein the PPG sensor module is configured to obtain pulse rate data from the subject (¶ 51-52 and 154; Table 1). Pulse rate is obtained via Blood Volume Pulse (BVP) using an LED optical emitter and optical sensor. 
a motion sensor configured to obtain subject body motion information in real-time  (¶ 7, 50-52, 79, 85, 87 and 153; Table 1). 
at least one environmental sensor configured to sense environmental information in a vicinity of the subject  (¶ 6, 54). Contextual data includes environmental information.
at least one  processor configured to:
analyze the pulse rate data in context with the subject body motion information  and the environmental information to determine a stress level of the subject  (¶ 53-54; Table 2).
and identify a source of stress that is associated with the environmental information in the vicinity of the subject wherein Stivoric teaches the analysis of physiological data in the context of motion data (body movement or motion) to derive sleep interruptions and a rating of the quality of sleep (Stivoric at ¶ 91-93). Sleep interruptions and poor sleep quality (sleepiness) is correlated with stress and environmental noise.
Stivoric does not teach that the processor is configured process the pulse rate data to remove body motion artifacts from the pulse rate data in real time through dynamic feedback from the motion sensor (as in claim 58).
Mathews teaches a wrist-worn wearable sensor unit comprising an pulse oximetry device (pulse rate meter), a vibration sensor or accelerometer, and a noise cancellation circuit.  Said sensor unit is configured to be used by a jogger (col. 1, lines 50-60; col. 3, lines 15-20 and 30-60; col. 4, lines 60-65 and figures 1 and 2). The noise cancellation circuit performs an adaptive noise cancellation process ion 
The Applicant has not defined the term “dynamic feedback”. The broadest most reasonable interpretation of this term within the scope of the claimed invention is that the motion information is provided continuously or in real-time (dynamically) to the processor for the removal of noise artifacts. Adaptive noise cancellation is a dynamic process.  
Stivoric and Mathews are directed to wearable devices for monitoring pulse rate and motion.
Thus, Stivoric and Mathews are directed to the same field of endeavor.
It would have been prima face obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Stivoric (as evidenced by the prior art to [insert art from above]) with Mathews. One would have been motivated to do so and had a reasonable expectation of success in doing so because Matthews teaches that a problem with pulse oximeters and pulse responsive devices is that movements of the body generate spurious signals in the output signal, masking the signal which is to be monitored (Mathews at col. 1, lines 20-25). As such, the skilled artisan would be motivated to modify the system by Stivoric with the teachings by Mathews because this modification would lead to the predictable result of providing an un-masked pulse rate signal, free of spurious signals.
35 USC 103 Rejections-Response to Arguments
Applicant’s arguments filed on March 23, 2020 with respect to the rejection of claims 38, 41-48, 57 and 58 have been considered but are moot since the cited references to Zhang and Reddy are not 
Applicant’s arguments filed on March 23, 2020 with respect to the rejection of dependent claim 39 have been considered. Dependent claim 39 is free of art under 35 USC 102 and 35 USC 103 because the closest prior art in the field of wearable apparatuses for physiological and contextual monitoring does not fairly teach or suggest a device configured to be worn on the wrist of a subject comprising a plurality of physiological sensors and a processor, wherein said processor is configured to focus signal processing resources on a first physiological sensor based on a user preference. The closes related prior art to Stivoric teaches a wearable device comprising a plurality of physiological sensors and a processor. Stivoric, however, does not teach that the processor is configured, based on a user preference, to focus processing resources on a particular sensor. Rather, in Stivoric, the processor analyzes and summarizes the data from all sensors in order to arrive at a physiological state.
Applicant’s arguments filed on March 23, 2020 with respect to the rejection of claims 49, 50, 52-54, 56, 59, 60 and 62 have been considered. Independent claim 49 is free of art under 35 USC 102 and 35 USC 103 because the closest prior art in the field of systems for physiological and environmental monitoring does not fairly teach or suggest a system comprising a device configured to be worn on the wrist of a subject, said device comprising a pulse rate data sensor, an environmental sensor, a motion sensor and a processor, wherein said processor is configured to prioritize signal processing resources on on processing the pulse rate data over processing the environmental information generated from the environmental sensor based on a user preference, wherein said user preference is downloaded to the device from a remote location. The closes related prior art to Stivoric teaches a system comprising a wearable device and a remotely located device, the wearable device comprising a pulse rate data sensor, an environmental sensor, a motions sensor and a processor. Stivoric, however, does not teach that the processor is configured, based on a user preference, to prioritize the processing of pulse rate data over the processing of environmental information. Rather, in Stivoric, the processor analyzes and summarizes the data from all sensors in order to arrive at a physiological state and a contextual state.
Applicant’s arguments filed on March 23, 2020 with respect to the rejection of dependent claim 55 have been considered. Dependent claim 55 is free of art under 35 USC 102 and 35 USC 103 because the closest prior art in the field of wearable apparatuses for physiological and environmental monitoring does not fairly teach or suggest a wearable apparatus configured to store pulse rate in a remote database wherein the remote database is configured to identify  data corrupted by motion artifacts in the stored pulse rate data  and extract physiological and/or environmental information from the corrupted data. The closest prior art to Stivoric teaches a wearable apparatus configured to transmit data to a central monitoring unit for subsequent processing and presentation. There is no teaching however, that the processing performed by the central monitoring unit includes the identification of corrupted data and the extraction of physiological and/or environmental information from the corrupted data. While the cited prior art to Korman teaches a server remotely located from a wrist-worn device wherein said server configured for processing and analysis, Korman does not teach that the processing includes the identification of corrupted data and the extraction of physiological and/or environmental information. Moreover, there is no motivation to modify Stivoric’s central monitoring unit to performed the identification of corrupted data and the extraction of physiological and/or environmental information because Stivoric explicitly teaches that the purpose of the central monitoring is to provide an interactive platform for the user to visualize data, enter information pertaining to the daily activities and wells and to provide suggestions and recommendations. 
Applicant’s arguments filed on March 23, 2020 with respect to the rejection of dependent claim 61 have been considered. Dependent claim 61 is free of art under 35 USC 102 and 35 USC 103 because the closest prior art in the field of wrist-worn apparatuses for physiological and environmental monitoring does not fairly teach or suggest a wrist-worn apparatus comprising a processor configured to identify a geographic location of a source of stress based on a time-dependent analysis of the pulse rate date, a location of a wearable apparatus and further based on environmental information in the vicinity of the person wearing the apparatus. The closest related prior art to Stivoric teaches a wearable apparatus configured to monitor physiological and environmental information, said apparatus comprising a location sensing device for detecting the geographic location of device. Stivoric, however, does not teach that the processor is configured to identify the geographic location of a source of stress based on a time-dependent analysis of pulse rate data, the location of the device and the environmental information in the vicinity of the subject wearing the device.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Widrow, B. et al; “Adaptive noise Cancelling: Principles and Applications”; Proceedings of the IEEE, vol. 63, No. 12, December 1975; pg. 1692-1716.

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A/Examiner, Art Unit 1631             
                                                                                                                                                                                           /Lori A. Clow/Primary Examiner, Art Unit 1631